Citation Nr: 0208795	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-11 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for status post 
laminectomy, lumbar spine
with leg weakness, secondary to service-connected scar, 
fragment wounds, right hip.

2. Entitlement to service connection for a right hip 
disorder, secondary to service-
connected scar, fragment wounds, right hip.

3. Entitlement to service connection for a right knee 
disorder, secondary to service-
connected scar, fragment wounds, right hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of December 2000.  
This matter was originally on appeal from a November 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Phoenix, Arizona. 


FINDINGS OF FACT

1.  Following the Board's December 2000 Remand, the veteran 
was afforded a VA
orthopedics examination in January 2001 and offered the 
opportunity to submit additional evidence.

2.  The veteran has been notified of the evidence necessary 
to substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

3.  Residuals of laminectomies of the lumbar spine with leg 
weakness were not caused by the service-connected scar, 
fragment wound, right hip.

4.  A right hip disorder was not caused by the service-
connected scar, fragment wound, right hip.

5.  A right knee disorder was not caused by the service-
connected scar, fragment wound, right hip.


CONCLUSIONS OF LAW

1.  The RO complied with the Board's December 2000 Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

2.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

3.  Residuals of laminectomies of the lumbar spine with leg 
weakness were not proximately due to or the result of the 
service-connected scar, fragment wound, right hip.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310(a) (2001).

4.  A right hip disorder is not proximately due to or the 
result of the service-connected scar, fragment wound, right 
hip.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310(a) (2001).

5.  A right knee disorder is not proximately due to or the 
result of the service-connected scar, fragment wound, right 
hip.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's December 2000 Remand, the RO 
readjudicated the veteran's claims and continued the denials 
and issued a Supplemental Statement of the Case in March 
2002.  The instant claims have all been previously denied by 
the RO in various unappealed decisions.  It appears that 
recently, the RO has chosen to decide the claims on the 
merits rather than decide whether new and material evidence 
has been presented to reopen the claims.  The Board will do 
the same.

The Board has thoroughly reviewed the evidence of record, 
including the veteran's statements and finds that the 
preponderance of the evidence is against the veteran's 
claims.  The veteran contends that a lumbar spine condition 
with leg weakness, a hip disorder, and a knee disorder were 
caused by the service-connected injury he sustained from a 
"buzz bomb."  He maintains that the injury involved the 
entire right hip area and low back with some involvement of 
the leg.  He contends that he has suffered from pain and 
weakness since the in-service incident and that the claimed 
conditions progressively developed from the initial injury.  
He also asserts that he was forced to leave the coaching and 
teaching position he resumed after service to obtain a more 
sedentary position of superintendent of schools.  

The veteran's service medical records are unavailable.  The 
most recent VA examination report, dated in January 2001, 
shows that the veteran was diagnosed with a right hip area 
contusion, upper outer buttock, secondary to fragment 
contusion, lower back status post multiple laminectomies, and 
right knee with undiagnosed disorder.  The examiner's opinion 
on the etiology of the veteran's disorders is unfavorable to 
the veteran.  The examiner noted that there was no scar, no 
actual wound, and no evidence of any wounds.  He opined that 
any conditions of the lumbar spine, right knee, right hip, 
were not directly due to the service-connected disability.   
Additionally, the examiner opined that there was no 
aggravation of any of these conditions by the disability.  
The Board notes that there are no treatment records in the 
file that document the veteran's complaints from his 
discharge from service in 1946 to 1975, the year in which he 
underwent extensive bilateral decompressive laminectomies in 
the lumbar region.  Such medical evidence would have been 
probative of whether there is a causal link between the 
claimed conditions and the service-connected disability.  

Medical records of evidence dated after the surgery indicate 
that a July 1975 VA examination report noted an extensive 
loss of muscle strength in the lower extremities.  The 
February 1978 VA examination report shows that the veteran 
related that he was informed by a doctor that his low back 
problem was possibly the result of the contusion injury to 
his right hip.  The examiner reported no opinion on the 
possibility of a relationship.  VA treatment records dated 
from September 1977 to November 1982 show that the veteran 
complained of right hip pain, low back pain, muscle spasms, 
and radiating pain down the legs.  During this time period, 
the veteran was diagnosed with residuals of laminectomy, 
osteoarthritis of the lumbar spine, post-surgical changes 
with multiple laminectomy defects, and motor weakness of the 
legs as residuals of the surgery.  None of these records 
relate the pathology to service.  The August 1996 VA 
examination report shows diagnoses of history of bruised 
right hip area and twisted low back due to a "buzz bomb" 
explosion, post-operative status of low back surgery, severe 
right sciatic radiculopathy, chronic strain right hip, and 
chronic strain right knee.  VA treatment records dated from 
April 1995 to January 2001 generally show complaints of and 
treatment for chronic right knee pain with subluxation and 
chronic intermittent low back pain.  Thus, VA examination 
reports and VA treatment records show that the veteran 
currently suffers from the claimed conditions; however, there 
is no medical evidence that the claimed conditions were 
either caused by or aggravated by the service-connected 
disability.  

The Board notes that a newspaper article documents that the 
veteran was struck in the leg and back by a bomb and service 
history records indicate that the veteran was awarded the 
Bronze Star Medal for refusing to evacuate himself despite 
the "seriousness of his wound."  Nevertheless, according to 
the January 2001 VA examiner, the veteran does not currently 
suffer from residuals of the in-service injury and none of 
the medical records cited above contain an opinion that such 
a relationship exists.  The veteran submitted numerous 
statements from friends, former students, former school 
faculty, and retired service personnel, which indicate that 
they had observed the veteran suffer and complain of pain in 
his hip, back, and knee during and after service.  As lay 
persons, they are competent to report on their observances of 
symptoms, but not competent to render opinions on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.  
These lay statements do not establish a causal link between 
the claimed conditions and the service-connected disability.  
Thus, the record remains devoid of a nexus opinion.  The 
criteria for establishing secondary service connection for 
the claimed disabilities have not been met.  38 C.F.R. § 
3.310(a).  Accordingly, service connection is not warranted.  


ORDER

Service connection for status post laminectomy, lumbar spine 
with leg weakness, secondary to service-connected scar, 
fragment wound, right hip, is denied.  

Service connection for a right hip disorder, secondary to 
service-connected scar, fragment wound, right hip, is denied.  

Service connection for a right knee disorder, secondary to 
service-connected scar, fragment wound, right hip, is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

